11 So.3d 401 (2009)
Thomas J. CREWS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5230.
District Court of Appeal of Florida, Second District.
May 1, 2009.
James Marion Moorman, Public Defender, and Douglas S. Connor, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Thomas J. Crews, Jr., challenges his conviction and sentence for second-degree murder. We affirm Crews' conviction without comment but remand for the trial court to strike the cost imposed pursuant to section 775.083, Florida Statutes (2001).
The version of the statute in effect at the time Crews committed his offense required the trial court to make a finding of Crews' ability to pay prior to imposing the fine. Id. "Because the trial court did not. . . determine [appellant's] ability to pay it, the fine must be stricken. However, the trial court may reimpose this fine if it determines that [appellant] has the ability to pay." Love v. State, 992 So.2d 823, 824 (Fla. 2d DCA 2008) (citations omitted).
Affirmed and remanded with instructions to strike.
CASANUEVA and SILBERMAN, JJ., Concur.